DETAILED ACTION
The following is a Notice of Allowability in response to the Examiner’s Amendment per telephonic interviews with Rita D. Vacca (Reg. No. 33,624) on 25 May 2022 and 31 May 2022.  Claims 1, 2, 5, 17 and 18 have been amended.  Claims 3, 4 and 6-12 have been cancelled.  Claims 1, 2, 5 and 13-20 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview and per e-mail communication with Rita D. Vacca (Reg. No. 33,624) on 31 May 2022

The application has been amended as follows: 


Claims
1.  (Currently amended)  A method for controlling operation of at least one additive manufacturing apparatus, or a functional unit thereof, for additively manufacturing three-dimensional objects through successive layerwise selective irradiation and consolidation of layers of a powdered build material which can be consolidated by an energy beam, the method comprising:
              supplying authorized control data which contains at least one authorization parameter that authorizes the operation of the at least one additive manufacturing apparatus or the at least one functional unit of the at least one additive manufacturing apparatus from an external data supply source, wherein the external data supply source is remotely located from the at least one additive manufacturing apparatus, wherein the authorized control data, the at least one authorization parameter, or both are pre-defined or pre-set without by a third person 
              transmitting the authorized control data from the external data supply source to a control unit of the at least one additive manufacturing apparatus, the control unit being configured to assign and control operation of the at least one additive manufacturing apparatus or the at least one functional unit of the at least one additive manufacturing apparatus, and 
              controlling operation of the at least one additive manufacturing apparatus or the at least one functional unit of the at least one additive manufacturing apparatus, which is authorized to be operated, based on the transmitted authorized control data, 
              wherein the at least one authorization parameter is or comprises a build material authorization parameter, the build material authorization parameter referring to at least one build material parameter which is authorized to be used for additive manufacturing with the at least one additive manufacturing apparatus.

2.  (Currently Amended)  The method according to Claim 1, wherein the at least one authorization parameter further is or comprises an object authorization parameter, the object authorization parameter referring to at least one object parameter which is authorized to be used for additive manufacturing with the at least one additive manufacturing apparatus.

3.  (Cancelled)

4.  (Cancelled)

5.  (Currently Amended)  The method according to Claim [[4]] 1, wherein the build material authorization parameter contains:
              at least one chemical parameter of a build material which is authorized to be used; and/or
              at least one physical parameter of a build material which is authorized to be used; and/or
              at least one grain parameter of a build material which is authorized to be used.

6.  (Cancelled)

7.  (Cancelled)

8.  (Cancelled)

9.  (Cancelled)

10.  (Cancelled)

11.  (Cancelled)

12.  (Cancelled)

17.  (Currently amended)  An additive manufacturing apparatus for additively manufacturing three-dimensional objects through successive layerwise selective irradiation and consolidation of layers of a powdered build material which can be consolidated with an energy beam, comprising a control unit which is configured to:
              process transmitted authorized control data which contains at least one authorization parameter that authorizes operation of at least one additive manufacturing apparatus or at least one functional unit of the at least one additive manufacturing apparatus supplied from an external data supply source, wherein the external data supply source is remotely located from the at least one additive manufacturing apparatus, wherein the authorized control data, the at least one authorization parameter, or both are pre-defined or pre-set without by a third person 
              control operation of the at least one additive manufacturing apparatus or the at least one functional unit of the at least one additive manufacturing apparatus, which is authorized to be assigned and operated, based on received authorized control data, 
              wherein the at least one authorization parameter is or comprises a build material authorization parameter, the build material authorization parameter referring to at least one build material parameter which is authorized to be used for additive manufacturing with the at least one additive manufacturing apparatus.

18.  (Currently amended)  An additive manufacturing network, comprising at least one external data supply source and a plurality of additive manufacturing apparatuses for additively manufacturing three-dimensional objects through successive layerwise selective irradiation and consolidation of layers of a powdered build material which can be consolidated with an energy beam located remote from each other, wherein each additive manufacturing apparatus comprises a control unit which is configured to:
              process transmitted authorized control data which contains at least one authorization parameter that authorizes operation of a respective additive manufacturing apparatus or at least one functional unit of the respective additive manufacturing apparatus supplied from the external data supply source, wherein the external data supply source is remotely located from the at least one additive manufacturing apparatus, wherein the authorized control data, the at least one authorization parameter, or both are pre-defined or pre-set without by a third person 
              control operation of the respective additive manufacturing apparatus or the at least one functional unit of the respective additive manufacturing apparatus, which is authorized to be assigned and operated, based on received authorized control data, 
              wherein the at least one authorization parameter is or comprises a build material authorization parameter, the build material authorization parameter referring to at least one build material parameter which is authorized to be used for additive manufacturing with the at least one additive manufacturing apparatus.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Numerous U.S. Patent Publications; e.g. U.S. Patent Publication No. 2014/0117585 A1 discloses a three-dimensional printer can read information from a tag and determine how to use a build material during fabrication of a three-dimensional object; U.S. Patent Publication No. 2016/0260001 A1 discloses a system that includes a three-dimensional (3D) printing device, processor and computer-readable memory a 3D barcode and prints a three-dimensional object containing information embedded in the 3D barcode; and U.S. Patent Publication No. 2016/0259306 A1 discloses a system that facilitates encoding authentication information as physical structures in a 3D-printed object comprises an authentication values database that stores authentication information describing one or more serial numbers and one or more digital signatures for authenticating 3D printed objects.
However, none of the prior art of record, alone or in combination, expressly or fairly suggest controlling the operation of at least one additive manufacturing apparatus or at least one functional unit of the at least manufacturing apparatus by remotely supplying authorized control data containing at least one authorization parameter for authorizing operation of the at least one additive manufacturing apparatus to a control unit of the additive manufacturing apparatus, wherein the at least one authorization parameter is/comprises of a build material authorization parameter and the authorized control data, the at least one authorization parameter, or both are pre-defined or pre-set without modification by a third person.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to three-dimensional manufacturing/printing.

U.S. Patent Publication No. 2009/0165127 A1 discloses obtaining access to an object data file configured to implement various functional operation regarding one or more objects; verifying validity of an authorization code associated with the object data file; and controlling operation of the operational component to enable or prevent its activation pursuant to the authorization code in accordance with one or more predetermined conditions.

U.S. Patent Publication No. 2022/0121173 A1 discloses a method and system for computer-aided manufacturing of a three-dimensional part by a manufacturing device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117